DETAILED ACTION
Status of the Claims
	Claims 1-9, 11-12, 14-15, 18-21 and 24-26 are pending in the instant application. Claims 18 and 24 have been withdrawn based upon Restriction/Election as discussed previously. Claims 1-9, 11-12, 14-15, 19-22, 25 and 26 are being examined on the merits in the instant application.
Request For Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Compliance with Rule 1.121
	Applicants status identifier for instant claim 24 is (previously presented), however the correct status identifier should be (withdrawn). Instant claim 24 is withdrawn as this claim does not read on the elected species of omeprazole which is a proton pump inhibitor “pharmaceutical active compound” (instant Specification, p. 13, lines 7-9).
Priority
	The U.S. effective filing date has been determined to be 07/17/2015, the filing date of document BELGIUM 2016/5555.

Information Disclosure Statement
	The information disclosure statements submitted on 05/22/2020 was filed before the mailing date of the first office action on the merits, subsequent to the above discussed request for continued examination. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-9, 11-12, 19-20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over LOVGREN (US 4,786,505; published 1988) in view of WEIβ (US 2013/0266658; published October, 2013); PETEREIT (US 2003/0064036; published April, 2003); Johnson et al. (“Stability of Esomeprazole Capsule Contents After In Vitro Suspension in Common Soft Foods and Beverages,” Pharmacotherapy, Vol. 23, No. 6, pp. 731-734) and Hans-Ulrich Petereit (“New aspects of moisture protection and insulation of solid dosage forms with EUDRAGIT® E PO” (33st International EUDRAGIT® Workshop, 2001, pp. 1-17); and as evidenced by HALL (US 2005/0244517) and ANGEL (US 2011/0033532).
Applicants Claims
	Applicant claims a pharmaceutical liquid composition intended for oral administration or direct administration in the stomach comprising microparticles in an aqueous liquid medium having a pH > 6, wherein said microparticles are controlled-release multilayer microparticles each comprising: (i) a core comprising the pharmaceutically active compound (omeprazole); (ii) a controlled-release intermediate coating layer (Eudragit® L30D55); and (iii) an outermost external protection coating layer surrounding the controlled-release intermediate coating layer and containing a mixture of (a) a hydrophilic gastro-soluble component which is soluble in aqueous media at a pH of between 6.5 and 7.5 (Eudragit® E-series); and (b) a hydrophobic and/or insoluble component (glyceryl monostearate), wherein the weight ratio of the hydrophilic gastro-soluble component / hydrophobic and/or 
	Applicants have elected the following species in the reply filed 02/25/2019: (a) a species of pharmaceutically active compound is omeprazole; (b) a species of hydrophilic gastro-soluble component is a cationic polymer based on dimethylaminomethyl methacrylate, butyl methacrylate, and methyl methacrylate; (c) a species of hydrophobic and/or insoluble component is glyceryl monostearate; and (d) a species of additional intermediate layer between the core layer and the controlled release intermediate coating layer and/or between the controlled-release intermediate coating layer and the outermost external protection coating layer is polyvinyl pyrrolidone.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LOVGREN teaches pharmaceutical preparations for oral use including omeprazole together with an alkaline reacting compound, the pharmaceutical preparation comprising a core, separating layer(s), and an enteric coating layer (see whole document). LOVGREN teaches the core includes omeprazole mixed with 
	LOVGREN teaches the omeprazole cores are separated from the enteric coating polymer(s) by a separating layer to prevent degradation/discoloration of the omeprazole, and further providing a pH-buffering zone (col. 4, lines 3-30) (instant claim 7). LOVGREN further teaches that the separating layer includes polymers such as polyvinylpyrrolidone, titanium dioxide and talc, among others (col. 4, lines 39 & 55).
	LOVGREN further teaches that the enteric coating layer includes enteric polymers such as co-polymerized methacrylic acid/methacrylic acid methyl esters such as EUDRAGIT L 12.5 or  EUDRAGIT L 100, or similar compounds (col. 4, last paragraph col. 5, first paragraph)(instant claim 1, “a controlled-release intermediate coating layer”; instant claims 3 & 8, “a delayed release coating layer”).

	LOVGREN teaches granulation of the omeprazole powder mixture (col. 7, Example 2) (instant claim 17). LOVGREN teaches a suspension as a suitable formulation of omeprazole particles of their invention (col. 15, line 63 through col. 16, line 40) (instant claim 1, “A pharmaceutical liquid composition intended for oral administration or direct administration in the stomach comprising microparticles”).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LOVGREN is that LOVGREN does not expressly teach: (1) the outermost coating containing a mixture of (a) a hydrophilic gastro-soluble component which is soluble in aqueous media at a pH of between 6.5 and 7.5 (Eudragit® E-series); and (b) a hydrophobic and/or insoluble component (glyceryl monostearate); (2) the size of the granules are 
	Johnson et al. is cited as teaching the motivation for taking a capsule of coated granules and producing an extemporaneous suspension. Particularly, Johnson et al. teaches that “Some patients taking proton pump inhibitors have difficulty swallowing capsules or tablets because of general aversion, hyperactive gag reflex, or dysphagia.” (p. 731, col. 2, last paragraph). Johnson et al. further teaches that “Thus, modes of administration other than an intact capsule are desirable.” (p. 732, col. 1, first paragraph). Johnson et al. further makes clear that “All proton pump inhibitors are unstable when exposed to an acidic milieu, such as the stomach. Therefore, they are formulated with an enteric coating that shields the active drug from the acidic gastric environment.” (p. 732, col. 1, 2nd paragraph). Johnson et al. further teaches that “The purpose of this study was to determine the in vitro stability of esomeprazole1 pellets from an opened capsule after suspension in various common soft foods and beverages.” (p. 732, col. 1, lines 26-30).
	Johnson et al. concludes that “Therefore, administration of the pellets from an opened esomeprazole capsule shortly after these pellets have been suspended in tap water, cultured milk, yogurt, orange juice, or apple juice, may be a practical 
	WEIβ teaches a pharmaceutical preparation containing pharmaceutical pellets that contain proton pump inhibitors (see whole document). WEIβ further teaches that of the proton pump inhibitors, omeprazole is the best known useful for treating gastric reflux and gastric ulcers, among other conditions ([0003]). WEIβ teaches that in acidic conditions omeprazole and its derivatives are degraded very rapidly to inactive compounds and therefore must be fully protected against gastric juices ([0004]). WEIβ teaches that it is therefore essential that omeprazole compositions are provided with a coating which is insoluble in the acidic environment of the stomach but dissolves in the neutral or weakly alkaline environment of the duodenum ([0006]). WEIβ teaches that their pharmaceutical preparation includes granulated cores containing a PPI such as omeprazole; an inert coating intermediate layer on the cores; and an enteric coating layer coating the intermediate layer in the drug cores ([0016] to [0021])(instant claim 7). WEIβ teaches the intermediate layer includes polyvinylpyrrolidone ([0066])(instant claim 7, “at least another intermediate layer between the core layer and the controlled-release intermediate coating layer and/or between the controlled-release intermediate coating layer and the outermost coating layer,” elected species (d)).
methacrylic acid-ethylacrylate copolymer, among others, e.g., Eudragit® L 30D-55 ([0067])(instant claim 1, controlled-release intermediate coating layer; compare to Example 1 of the instant specification).
	PETEREIT teaches a coating and binding agent for pharmaceutical formulations with improved storage stability (see whole document). PETEREIT teaches that the storage of coated or bound pharmaceutical dosage forms is not optimal every such as in tropical regions where high humidity may be persistent thus coatings which guarantee a good isolation against the penetration of atmospheric humidity would be beneficial ([0005]).
	PETEREIT teaches that their coatings include (a) a copolymer consisting of free-radical polymerized C1-C4-esters of acrylic or methacrylic acid and further (meth)acrylate monomers; (b) 3-15% (w/w) of an emulsifier having an HLB of at least 14; and (c) 5-50% (w/w) of a C12-C18 monocarboxylic acid or a C12-C18 hydroxyl compound ([0007] to [0011]). PETEREIT teaches that (a) includes dimethylaminoethylmethacrylate as a preferable species ([0015]), and includes methyl methacrylate and butyl methacrylate ([0016]). PETEREIT teaches the example copolymer of (a) is methyl methacrylate, butyl methacrylate and dimethylaminoethyl methacrylate in the ratio 25:25:50 which is Eudragit® EPO ([0071])(instant claim 1, item (a), elected species).
	PETEREIT teaches that the items of (b) include glycerol monostearate (i.e. glycerol monostearate included in the mixture)([0026])(instant claim 1, item (b), elected species; instant claim 20 & 25). PETEREIT teaches the inclusion of “customary additives in pharmaceutical films or coatings are familiar to the person skilled in the art. Customary additives can be, for example, release agents, pigments, […].” ([0036]). PETEREIT teaches that “Release agents as a rule have lipophilic properties and are added as a rule to the spray suspensions. They prevent agglomeration of the cores during film-coating. Preferably, talc, Mg or Ca stearate, ground silicic acid, kaolin or non-ionic emulsifier having an HLB of between 3 and 8 are employed. Customary use amounts for release agents in the coating and binding agents according to the invention are between 0.5 to 100% by weight based upon the copolymer (a).” [emphasis added] ([0038]). PETEREIT does not expressly teach that the species glycerol monostearate is a release agent, however this appears to be known in the art to which this invention pertains. For example, US-2006/0204576-A1 discloses that:

    PNG
    media_image1.png
    183
    561
    media_image1.png
    Greyscale

Additionally, the examiner cites US-5,292,522 discussing the term “release agent” (col. 1, lines 44-51), and disclosing glycerol monostearate as a lipophilic emulsifier having an HLB of about 3.5 (col. 3, lines 15-50, col. 7, lines 2-3; and claim 9). Thus, one of ordinary skill in the art would have recognized the teaching in PETEREIT of “release agents” in paragraph [0038] to include the species glycerol monostearate disclosed in paragraph [0026].
	Specifically regarding the function of the coatings, PETEREIT teaches that:

    PNG
    media_image2.png
    472
    536
    media_image2.png
    Greyscale


	ANGEL is cited as disclosing that:

    PNG
    media_image3.png
    202
    629
    media_image3.png
    Greyscale

	PETEREIT teaches their coating provides protection from moisture and gasses ([0061]), where one of ordinary skill in the art would have recognized the properties of the omeprazole drug substance as being sensitive to moisture and oxygen, as disclosed by ANGEL, and thus recognized the particular benefit of the coating of PETERIT as it applies to the omeprazole drug substance, of protection from moisture and gasses such as oxygen.
	Specifically regarding the added claim limitations “wherein the weight ratio of the hydrophilic gastro-soluble component / hydrophobic and/or insoluble 
	PETEREIT teaches that examples of particularly preferred active compounds include omeprazole, among others ([0090]). PETEREIT teaches that the dosage forms (granules, pellets or particles) can be administered orally (e.g. capsules, tablets, sachets) or a formulation of solid particles suspended in liquids ([0092]).
	Specifically regarding the claim limitation “wherein the weight ratio of the hydrophilic gastro-soluble component / hydrophobic and/or insoluble component is between 200/1 and 1/1” (instant claim 1, lines 12-13), and “between 50/1 and 1/1” 
	Regarding the pH of the suspension as being greater than 6.0 (instant claims 10 and 16), LOVGREN teaches the suspension is administered with sodium bicarbonate in water “In order to reduce the degradation of omeprazole in the stomach to a minimum” (col. 15, lines 66-67), and teaches a pH of not less than 7 to prevent such degradation (col. 3, lines 40-45; col. 1, lines 5-30) . Furthermore, PETEREIT teaches the beneficial final functional coating includes the pH sensitive polymer Eudragit® EPO having a dissolution at a pH of 1-5 one of ordinary skill in the art would be motivated to increase the pH of the suspension so as not to delay release until the dosage form reaches the stomach of the patient as indicated for the Eudragit® EPO pH sensitive polymer coating.
	Regarding the claimed stability of the liquid compositions (instant claim 12), PETEREIT teaches their coating is directed at improving the stability of the drug (e.g. omeprazole) contained in the drug core. And given that the structure of the 
	Regarding the chemical stability of the active compound upon storage (instant claim 12), PETEREIT teaches their coating is directed at improving the stability of the drug (e.g. omeprazole) contained in the drug core. And given that the structure of the coating layers is the same as that suggested by the combination of cited references it would more likely than not had the same release upon storage as now claimed.
	Regarding the claim limitation “A pharmaceutical liquid composition intended for oral administration or direct administration in the stomach comprising microparticles homogeneously dispersed in an aqueous liquid medium having a pH > 6, wherein said microparticles are controlled-release multilayer microparticles” (instant claim 1, lines 1-5), LOVGREN teaches particles of omeprazole including a core, a separating layer, and an enteric coating layer, as discussed above. LOVGREN further teaches that  “The alkaline reacting core material and/or alkaline salt of the active ingredient, omeprazole, enhance the stability of omeprazole. The cores suspended in water forms a solution or a suspension which has a pH, which is higher than that of a solution in which the polymer used for enteric coating, is just soluble.” (col. 5, lines 23-29). LOVGREN further teaches that “It is essential for the long term stability during storage that the water content of the final dosage form containing 
	Regarding the limitation “less than 20% by weight of the pharmaceutical active compound contained in the microparticles is released in the aqueous liquid medium when the pharmaceutical liquid composition is stored for at least one day at 4 °C.” (instant claim 1, last 4 lines) and “less than 5% by weight of the pharmaceutically active compound contained in the microparticles is released in the aqueous liquid medium when the pharmaceutical liquid composition is stored for at least one day at 4 °C.” (instant claim 26), the examiner further cites Hans-Ulrich Petereit (“New aspects of moisture protection and insulation of solid dosage forms 

    PNG
    media_image4.png
    486
    708
    media_image4.png
    Greyscale

Which is consistent with the teachings of PETEREIT (US 2003/0064036) teaching excellent moisture protection ([0005] & [0061]), omeprazole as a suitable moisture-sensitive pharmaceutical active agent ([0090] & claim 7), and that the dosage forms (granules, pellets or particles) can be administered orally (e.g. capsules, tablets, sachets) or a formulation of solid particles suspended in liquids ([0092]). Thus, the prior art fairly suggests that an omeprazole formulation of coated pellets composed of an omeprazole-containing core, an intermediate/subcoating layer, and an enteric anionic methacrylic acid layer (e.g. Eudragit® L100 or L30, as suggested by 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate omeprazole together with an alkaline reacting compound, the pharmaceutical preparation comprising a core, separating layer(s), and an enteric coating layer as granules, as taught by LOVGREN, and to provide the coated granules as a liquid suspension for administration to patients that cannot or refuse to swallow a solid capsule per the teachings of Johnson et al. (and PETEREIT: [0092]), the enteric coated granules having appropriate size dimensions such as, spherical pellets in have a narrow size distribution in the range of from 700 micron to 1250 microns, as suggested by WEIβ, and an inert intermediate layer comprising PVP, as suggested by WEIβ, and further nd paragraph). 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LOVGREN in, view of WEIβ; PETEREIT and Hans-Ulrich Petereit as applied to claims 1-9, 11-12, 19-20, 25 and 26 above, and further in view of CASTAN (US 2006/0165807; published July, 2006).
Applicants Claims
	Applicant claims a pharmaceutical liquid composition, as discussed above. Applicants further claim the aqueous liquid medium contains a viscoifying agent, a buffering agent, and/or an osmotic agent (instant claims 14 & 21).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LOVGREN teaches pharmaceutical preparations for oral use including omeprazole together with an alkaline reacting compound, the pharmaceutical preparation comprising a core, separating layer(s), and an enteric coating layer, as discussed above and incorporated herein by reference.
	Johnson et al. teaches administration of the pellets from an opened esomeprazole (omeprazole) capsule shortly after these pellets have been suspended in tap water, cultured milk, yogurt, orange juice, or apple juice, may be a practical alternative for patients who cannot swallow the intact capsule and cannot or will not mix the pellets in applesauce, as discussed above and incorporated herein by reference.

	PETEREIT teaches a coating and binding agent for pharmaceutical formulations with improved storage stability, the coating including a polymer such as Eudragit© EPO along with customary additives in pharmaceutical coatings such as release agents, and particularly teaches glycerol monostearate, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LOVGREN, WEIβ and PETEREIT is that LOVGREN, WEIβ and PETEREIT do not expressly teach: (1) the constituents of the suggested suspension including (a) a viscosifying agent, a buffering agent and an osmotic agent (instant claims 14 & 21-23).
	CASTAN teaches oral pharmaceutical formulations in the form of aqueous suspensions including coated particles of active agents (see whole document). CASTAN teaches that the suspension formulation allows the oral administration of drugs that have a high therapeutic dose to elderly and pediatric patients ([0086]), and the administration of actives which have a limited absorption window ([0087]). CASTAN teaches that it may be quite valuable to add at least one rheology modifier 
	CASTAN teaches a galenical pack, characterized in that it comprises a kit for preparing the suspension including the coated particles and liquid phase ([0199] to [0202]; claim 20)(instant claim 15).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate omeprazole together with an alkaline reacting compound, as discussed above and further to include conventional constituents in the suspension, such as those taught by CASTAN.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.
	Applicants position that LOVGREN does not teach suspension of enteric coated granules but rather micronized omeprazole that does not contain any coating layers (p. 11), is acknowledged.
	In response the examiner agrees with Applicants assessment of this teaching of the LOVGREN reference, however, it is still considered prima facie obvious, in view of the combination of cited references, to provide an extemporaneously prepared omeprazole coated granule formulation as expressly suggested by Johnson et al.  (“The purpose of this study was to determine the in vitro stability of 2 (not prior art) disclosing that:

    PNG
    media_image5.png
    154
    988
    media_image5.png
    Greyscale

(abstract), which makes clear that the claimed formulations are intended to be extemporaneously prepared, and of limited stability once prepared (i.e. not a shelf-stable suspension). And while the examiner acknowledges that Applicants may have an improved formulation of coated omeprazole granules for extemporaneous preparation and use, the coating layers used to produce the claimed formulation were known in the prior art both in terms of structure and function. Thus, the claimed compositions are not considered patentably distinct over the prior art as they include a combination of elements known in the prior art including: (i) a core comprising omeprazole, (ii) an controlled release intermediate enteric layer to protect the omeprazole from the stomach acid, and (iii) an outermost external protection coating layer including a combination hydrophobic (glycerol monostearate) and hydrophilic (methyl methacrylate, butyl methacrylate and dimethylaminoethyl methacrylate in 
	Applicants further argue that “the entire aim of Lovergren is to provide a formulation of omeprazole that is readily dissolves in, i.e., is not stable in, an aqueous liquid medium having a pH >6” And therefore the proposed modification of LOVGREN would render the prior art invention being modified unsatisfactory for its intended purpose. (p. 12, 2nd paragraph).
	In response the examiner argues that LOVGREN teaches that: “The object of the present invention is to provide an enteric coated dosage form of omeprazole, which is resistant to dissolution in acid media and which dissolves rapidly in neutral to alkaline media and which has a good stability during long-term storage. The new dosage form is characterized in the following way. Cores containing omeprazole mixed with alkaline compounds or an alkaline salt of omeprazole optionally mixed with an alkaline compound are coated with two or more layers, whereby the first layer/layers is/are soluble in water rapidly disintegrating in water and consist(s) of non-acidic, otherwise inert pharmaceutically acceptable substances. This/these first layer/layers separates/separate the alkaline core material from the outer layer, which is an enteric coating. The final, enteric coated dosage form is treated in a suitable way to reduce the water content to a very low level in order to obtain a good stability 
	Applicants assertion of unexpected results, in particular “The Examples in the as-filed specification demonstrate unexpectedly enhanced stability of the microparticles in an aqueous liquid medium having a pH >6.” (p. 15, 2nd paragraph), is acknowledged.
	In response the examiner argues that the claims, as currently presented, are not commensurate with the disclosed examples which detail a 5-layer granule (Table 1), are not limited to the active agent omeprazole. The claims are generic to any “core comprising the pharmaceutically active compound”, generic to any “controlled-release intermediate coating layer”, any “hydrophilic gastro-soluble component which is insoluble in aqueous media at a pH of between 6.5 and 7.5” and 
	With respect to the species glycerol monostearate used with a cationic polymer based on dimethylaminomethyl methacrylate, butyl methacrylate, and methyl methacrylate, the examiner cites Skalsky et al. (“Chemistry and Application Properties of Polymethacrylate Systems,” from “Aqueous polymeric coatings for pharmaceutical dosage forms, CRC Press, 2008, attached) teaching that:
	Glidants or Antitacking Agents
To avoid sticking or agglomeration of the products during coating, drying, and storage, glidants are added to the spray suspensions. These materials are suspended separately and then added to the polymer mixtures. These materials can also be added in powder form by sprinkling. For coated particles, the addition of 0.5% to 2% talc, fumed silica, e.g., Aerosil® 200, or precipitated silica, e.g., Sipernat® PQ, can resolve tacking problems during storage. The powders can be added to the fluidizing particles after the coating process, or by spray application of an aqueous suspension. Alternatively, thin aqueous coatings based on glycerol monostearate (mono- and diglycerides NF) or hydroxypropyl methylcellulose (HPMC) will produce similar effects. 
	Talc is often used in combination with pigments. Since it is a product derived
from mineral sources, there is the risk of microbial contamination. Hence, it can contain free ions that may react with other components in the coating formulation and thus cause instabilities. Typical quantities are 25% to 100% based on dry polymer mass. With equal amounts of talc and polymer, opaque coatings are obtained. With more than 200% talc based on polymer weight, the permeability of the films increases and dissolution of enteric coatings in intestinal fluid will be delayed. Because larger particles may reduce permeability and the dissolution rate, the desired particle size and distribution should be specified (25,26). 
	Glycerol monostearate (mono- and diglycerides NF) is an excellent alternative to talc or magnesium stearate as a glidant in all aqueous formulations (27). Due to its high efficacy, typically 5% to 20% based on polymer mass is sufficient to achieve comparable effects. Glycerol monostearate is water insoluble. Fine-particle dispersions are prepared by emulsification in hot water (70–80ºC) in the presence of polysorbate 80. The main advantages compared to talc are the low risk of microbiological contamination, improved compatibility, and lower effective concentrations, which reduce total coating amounts and hence save production costs.” [emphasis added](p. 253, §Glidants or Antitacking Agents, paragraphs 1-3). 
	Thus, it is clear that glycerol monostearate (mono- and diglycerides NF) has been suggested as useful as a glidant/antitacking/release agent in methacrylate coatings including Eudragit® E-type coatings (see, e.g., Acid-soluble polymers, p. 239). Also see US 5,292,522, claims 8-9, and cols. 1-2 which appears to encompass claims directed at this specific combination.


Conclusion
	Claims 1-9, 11-12, 14, 19-21, 25 and 26 are pending and have been examined on the merits. Claims 1-9, 11-12, 14-15, 19-21, 25 and 26 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/IVAN A GREENE/Examiner, Art Unit 1619        


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                              



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Esomeprazole is the S-enantiomer of omeprazole (p. 731, col. 1, line 1).
        2 Ronchi, Fredrica et al.; “Development of an omeprazole-based delayed-release liquid oral dosage form,” 2019, ELSEVIER, International Journal of Pharmaceutics, Vol. 567, Article, 118416, pp. 1-11.